Case 2:19-cv-00155-Z-BR Document17 Filed 06/14/21 Page1of5 PagelD 61

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

AMARILLO DIVISION
WELLBORN ALEXANDER, §
TDCJ-CID No. 02006739, §
Plaintiff,
V. : 2:19-CV-155-Z-BR
JAMES SUTTERFIELD, et al.,
Defendants. :

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT AND DENYING INJUNCTIVE RELIEF

This matter comes before the Court on Plaintiff's amended civil rights complaint brought
pursuant to 42 U.S.C. § 1983 against the above-referenced Defendants, filed October 17, 2019
(ECF No. 9) (“Amended Complaint”) and Motion for Preliminary Injunction (ECF No. 15)
(“Motion for Preliminary Injunction”). Plaintiff filed suit pro se while a prisoner incarcerated in
the Texas Department of Criminal Justice ““TDCJ”), Correctional Institutions Division. Plaintiff
was granted permission to proceed in forma pauperis. For the reasons discussed herein, Plaintiff's
Amended Complaint is DISMISSED and his Motion for Preliminary Injunction is DENIED.

FACTUAL BACKGROUND

By his Amended Complaint, Plaintiff complains of his housing in the Chronically Mentally
Ill section of the Clements Unit of TDCJ. See ECF No. 9, at 2-3. Plaintiff argues he is not mentally
ill and does not take any medications for mental illness. Jd, at 3. Plaintiff filed grievances
concerning his housing assignment and he claims the grievances did not resolve the issue. Jd.

Plaintiff claims that the Defendants acted with deliberate indifference under the Eighth

 
 

Case 2:19-cv-00155-Z-BR Document17 Filed 06/14/21 Page 2of5 PagelD 62

Amendment by housing him in the Chronically Mentally Ill unit. /d., at 4. Plaintiff asserts the
housing caused him mental and emotional distress. Jd., at 5.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).?

A federal court may issue a preliminary injunction to protect a movant’s rights until his or
her case has been finally determined. See FED. R. Civ. P. 65(a); 11A CHARLES A. WRIGHT &
ARTHUR R. MILLER, FED. PRAC. & PROC. CIV. § 2941 (3d ed. 2020). To obtain a preliminary
injunction, a movant must prove “(1) a substantial likelihood of success on the merits, (2) a
substantial threat of irreparable injury if the injunction is not issued, (3) that the threatened injury
if the injunction is denied outweighs any harm that will result if the injunction is granted, and (4)

that the grant of an injunction will not disserve the public interest.” Robinson v. Hunt Country,

 

1 A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993).

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)
Case 2:19-cv-00155-Z-BR Document17 Filed 06/14/21 Page 3of5 PagelD 63

Texas, 921 F.3d 440, 451 (Sth Cir. 2019) (citations omitted). A preliminary injunction is an
extraordinary remedy requiring the applicant to unequivocally show the need for its issuance.
Sepulvado v. Jindal, 729 F.3d 413, 417 (5th Cir. 2013) (internal marks omitted), cert. denied, 134
S. Ct. 1789 (2014). The party moving for a preliminary injunction must prove all four elements.
Benisek v. Lamone, 138 S. Ct. 1942, 1943 (2018); Doe v. Landry, 909 F.3d 99, 106 (Sth Cir. 2018).
In the event that Plaintiff's claims are frivolous, his request for injunctive relief will also fail. See
Landry, 909 F.3d at 106 (no likelihood of success on the merits will lead to denial of injunctive
relief).

ANALYSIS

Plaintiff's seeks injunctive relief to force Defendants to “cease” any mental health
treatment of the Plaintiff. See ECF No. 9, at 5. Additionally, his Motion for Preliminary Injunction
(ECF No. 15) seeks to halt the future administration of any psychiatric medications to Plaintiff by
Defendants. Plaintiff’s Amended Complaint does not allege that he was medicated against his will,
but rather that he was housed in a mentally ill unit when he is not mentally ill. See ECF No. 9, at
1-5. Plaintiff has not articulated what, if any, medication he is being forced to take in his request
for injunctive relief; in fact, it appears he is asking to prevent future distribution of medication, not
halt any present distribution. See ECF No. 15. Because Plaintiff's underlying merits claim is
frivolous, his request for injunctive relief must be DENIED.

Plaintiff’s original Complaint alleges that when Plaintiff complained of his housing in the
Chronically Mentally Ill section of the Clements Unit, he was told he requested the housing
assignment. See ECF No. 3, at 5. Additionally, attached to his original Complaint are the
grievances filed concerning this issue. Plaintiff's medications were apparently discontinued at his

request. Jd., at 9. Plaintiff does not indicate any medical treatment that was forced upon him, but
3
 

Case 2:19-cv-00155-Z-BR Document 17 Filed 06/14/21 Page4of5 PagelD 64

rather complains only of his housing assignment continuing after he no longer wanted to be in the
program that he himself apparently requested. See ECF No. 9; see also ECF No. 3, at 9. Plaintiff
was housed in the Chronically Mentally Ill unit after mental health treatment ceased, which is his
primary complaint. See ECF No. 3, at. 9.

Because the crux of Plaintiff's entire Amended Complaint concerns housing in a mental
health unit without any need for mental health treatment — which is not a constitutional violation
— his Amended Complaint must be dismissed.

The Eighth Amendment protects inmates from “the wanton and unnecessary infliction” of
injury that results in “pain without any penological purpose” or an “unquestioned and serious
deprivation of basic human needs.” See Gunther v. Dalton, 396 Fed. Appx 105, 107 (Sth Cir. 2010)
(quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). The Constitution does not mandate
comfortable prisons and “to the extent that such conditions are restrictive and even harsh, they are
part of the penalty that criminal offenders pay for their offenses against society.” Rhodes, 452 US.
at 347. Simply put, the Constitution does not afford protection against mere discomfort or
inconvenience. See Wilson v. Lynaugh, 878 F.2d 846, 849 (5th Cir.), cert. denied, 493 U.S. 969
(1989). Although Plaintiff references emotional and mental distress because of his housing
assignment, there is no constitutional right to a stress-free environment while incarcerated. See
Cupit v. Jones, 835 F.2d 82, 84 (Sth Cir. 1987). Plaintiff's claim that his housing classification and

housing assignment constituted forced mental health “treatment” is frivolous, and his claim that

such housing was unconstitutional is likewise frivolous.

 
 

Case 2:19-cv-00155-Z-BR Document17 Filed 06/14/21 Page5of5 PagelD 65

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Amended Complaint filed by Plaintiff pursuant to 42
U.S.C. § 1983 be DISMISSED with prejudice as frivolous. Plaintiff's Motion for Preliminary
Injunction is DENIED.

SO ORDERED.

june_/Y,, 2021.

 

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
